Title: To George Washington from Major General John Sullivan, 11 September 1778
From: Washington, George
To: Sullivan, John


          
            My Dear General
            Providence septemr 11th 1778
          
          I was honored with your Excellenceys favor of the 5th Instant yesterday 12 of Clock.
            also That of the 9th Last night at Eleven. It gives me & the officers here
            Infinite Satisfaction that your Excellencey has approved our Conduct—I am at a Loss to
            guess the Designs of the Enemy in this Quarter General Gray with his Fleet are Standing
            off & on before Bedford Harbor The Day before yesterday a number of vessels
            Supposed to be Twenty were out of Newport and Stood westward. yesterday upward of thirty
            Sail went out of the Harbor about twenty Small ones went Eastward the Residue Stood to
            the Southward—Colo. Peabody who is Stationed on the
            western Shore writes me that all the Ships & other vessels are out of the Harbor
            They have been taking heavy Cannons & Stores on board for Some time past—They
            have taken no pains to Lay up Forage & Some of their movements Seem to Indicate
            an Evacuation what are their Real Intentions cannot at present be Divined I Shall keep
            your Excellencey Constantly advised of Every movement & have the honor to be
            with the greatest affection & Esteem your Excellenceys most obedient &
            very Humble Servant
          
            Jno. Sullivan
          
        